Case 20-43597   Doc 1604-2   Filed 02/09/21 Entered 02/09/21 13:51:11   Exhibit 2
                                    Pg 1 of 2


                                   Exhibit 2

                      Administrative Expense Claim Form
              Case 20-43597               Doc 1604-2             Filed 02/09/21 Entered 02/09/21 13:51:11                                      Exhibit 2
                                                                        Pg 2 of 2
                                                                                                                          Administrative Expense Claims Bar
UNITED STATES BANKRUPTCY COURT                                     ADMINISTRATIVE EXPENSE                                               Dates
  EASTERN DISTRICT OF MISSOURI                                        PROOF OF CLAIM                                         April 12, 2021 at 5:00 p.m.
                                                                                                                              prevailing Central Time
NOTE: THIS FORM SHOULD ONLY BE USED BY CLAIMANTS ASSERTING A GENERAL ADMINISTRATIVE EXPENSE CLAIM OR
      GOVERNMENTAL ADMINISTRATIVE EXPENSE CLAIM AGAINST ONE OF THE BELOW DEBTORS THAT AROSE BETWEEN
      OCTOBER 20, 2020 AND JANUARY 6, 2021. IT SHOULD NOT BE USED FOR CLAIMS ARISING PRIOR TO OCTOBER 20, 2020, AND
      SHOULD NOT BE USED FOR ANY CLAIMS THAT ARE NOT OF A KIND ENTITLED TO PRIORITY IN ACCORDANCE WITH 11 U.S.C.
      §§ 503(B) AND 11 U.S.C. § 507(A)(2). THIS FORM ALSO SHOULD NOT BE USED TO ASSERT CLAIMS ARISING UNDER 11 U.S.C. §
      503(B)(9).
Name of Debtor:
    BRIGGS & STRATTON CORPORATION (2330)                                                        BRIGGS & STRATTON TECH, LLC (2102)
    ALLMAND BROS. INC. (4710)                                                                   BILLY GOAT INDUSTRIES, INC. (4442)
    BRIGGS & STRATTON INTERNATIONAL, INC. (9957)
Name of Creditor:                                                                                                     Check box if you are aware that anyone else
(The person of entity to whom the debtors owe money or property)                                                       has submitted a proof of claim relating to your
                                                                                                                       administrative expense. Attach copy of
                                                                                                                       statement giving particulars.

Name and Address Where Notices Should be Sent:                                                                       Check here is this claim:
                                                                                                                      replaces or
                                                                                                                      amends a previously submitted administrative
                                                                                                                         expense proof of claim.
                                                                                                                     Claim Number (if known): _________________
                                                                                                                     Dated: ____________________

ACCOUNT OF OTHER NUMBER BY WHICH CREDITOR IDENTIFIES DEBTOR:

1. Basis For Administrative Expense:                                                                  Retiree benefits as defined in 11 U.S.C. §1114(a)
 Goods sold                                                                                          Wages, salaries, and compensation (fill out below)
 Services performed                                                                                Last four digits of SS#: _______
 Money loaned                                                                                      Unpaid compensation for services performed
 Personal injury/wrongful death                                                                    from ___________________ to ___________________
 Taxes                                                                                                        (date)                      (date)
 Other

2. Date debt was incurred:                                                                          3. If court judgment, date obtained:


4. Total Amount of Administrative Expense             $__________________________
  Check this box if claim includes interest or other charges in addition to the principal amount of the claim. Attach itemized statement of all additional charges.
5. Brief Description of Administrative Expense (attach any additional information):


6. CREDITS AND SETOFFS: The amount of all payments on this claim has been credited
and deducted for the purpose of making this proof. In submitting this claim, claimant has                                   [THIS SPACE IS FOR
deducted all amounts that claimant owes to debtors.                                                                          COURT USE ONLY]

7. SUPPORTING DOCUMENTS: Attach copies of supporting document, such as
promissory notes, purchase orders, invoices, itemized statements of running accounts,
contracts, court judgments, or evidence of security interests. Do not send original documents.
If the documents are not available, explain. If the documents are voluminous, attach a
summary.
8. TIME STAMPED COPY: To receive an acknowledgement of the submission of your
claim, enclose a stamped, self-addressed envelope and copy of this proof of claim.

Date:                                          Sign and print the name and title, if any, of the creditor or other person authorized to submit this administrative expense
                                               proof of claim (attach copy of power of attorney, if any)
